UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1910



AIMEE BATUMANISA BAZAKALA,

                                                           Petitioner,


          versus


JOHN ASHCROFT, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals (A76-450-009)


Submitted: January 21, 2004                 Decided:   February 3, 2004



Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, IMMIGRATION LAW CENTER, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General,
Linda S. Wernery, Senior Litigation Counsel, John M. McAdams, Jr.,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Aimee Batumanisa Bazakala, a native and citizen of the

Republic of Congo, petitions for review of an order of the Board of

Immigration   Appeals   affirming   without     opinion   the   Immigration

Judge’s (IJ) denial of asylum and withholding of removal.           For the

reasons discussed below, we deny the petition for review.

           Bazakala asserts that she established her eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”          INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Bazakala fails to show that the evidence compels a

contrary result.    Accordingly, we cannot grant the relief that

Bazakala seeks.

           Additionally, we uphold the IJ’s denial of Bazakala’s

application   for   withholding     of    removal.    The   standard   for

withholding of removal is more stringent than that for granting

asylum.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).              To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”        INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).      Because Bazakala fails to show she is

eligible for asylum, she cannot meet the higher standard for

withholding of removal.
          Accordingly, we deny the petition for review.   We deny

Ashcroft’s motion for summary affirmance and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                 PETITION DENIED




                              - 3 -